                                                Ford County Clerk’s Office
                                                     100 Gunsmoke
                                                      P.O. Box 1575
                                                  Dodge City, KS 67801
                                                    P (620) 227-4550
                                                     F (620 227-4699

 DEBBIE COX                  JESSICA WEST                     LISA RUEB                            TIERRA CHARLES
 County Clerk                Finance Coordinator              Election Clerk                        Accounts Payable
 Election Officer            Deputy County Clerk              lrueb@fordcounty.net                 tcharles@fordcounty.net
 dcox@fordcounty.net         jwest@fordcounty.net




Dear Registered Voter,

I have been notified by USD 443 that construction will begin in October around the Civic Center for the new
Administration Building. Because of the construction that will be going on, it is with a great deal of thought and concern
for voter safety that I have decided to move the November 6, 2018, General Election from the Civic Center to the
Western State Bank Expo Center. I understand that this is not a convenient location but it is one that will meet the
ADA requirements and is large enough to hold an election of this size. I would like to remind you that you have options
in voting.

   1. You may vote In Advance In Office starting October 18, 2018, hours will be 9:00 am to 4:30 pm Monday through
      Friday. We will be offering a Saturday vote on November 3, 2018 in the Ford County Clerk’s Office from 10:00 am
      to 2:00 pm. We will also have evening voting on Tuesday October 30, 2018, until 7:00 pm, Thursday November 1,
      2018 until 7:00 pm. in the Ford County Clerk’s Office.
   2. You can request your ballot by mail. I have enclosed an Application for a Mail Ballot. If you chose, you may fill the
      application out and return it to our office. You may mail it back to 100 Gunsmoke, you can scan it back to
      dcox@fordcounty.net or lrueb@fordcounty.net. You can fax it back to 620-227-4699. Ballots will be mailed out
      starting October 17, 2018. The last day we can mail a ballot out will be October 30, 2018.
We will be back at the Civic Center once construction has finished. Remember to VOTE. You have options.

        In office starting October 18, 2018 Hours are 9:00 am to 4:30 pm Monday through Friday.
         Tuesday October 30, 2018 hours will be 9:00 am to 7:00 pm. Thursday November 1, 2018 hours will be 9:00 am
        to 7:00 pm. Saturday November 3, 2018 hours will be 10:00 am to 2:00 pm.
         Receive your ballot by mail; return the enclosed application before October 10, 2018.
        Last day to mail out ballots is October 30, 2018
Vote at the Western State Bank Expo Center on November 6, 2018. Polls will be open 7:00 am to 7:00 pm.



Debbie Cox
Ford County Clerk/Election Officer
